Exhibit 10.2

ASSUMPTION AGREEMENT

by and between

VISTAPRINT LIMITED

an exempted company incorporated under the laws of Bermuda

and

VISTAPRINT N.V.

a limited liability company organized under the laws of the Netherlands

Dated as of June 30, 2009

 

1



--------------------------------------------------------------------------------

ASSUMPTION AGREEMENT

This Assumption Agreement (this “Agreement”) is made as of June 30, 2009 by and
between VistaPrint Limited, an exempted company incorporated with limited
liability under the laws of Bermuda (“VistaPrint Limited”), and Vistaprint N.V.,
a limited liability company organized under the laws of the Netherlands, and a
direct, wholly-owned subsidiary of VistaPrint Limited (“Vistaprint N.V.”). Each
of VistaPrint Limited and Vistaprint N.V. are referred to in this Agreement
individually as a “party” and collectively as the “parties.”

PRELIMINARY STATEMENTS

A. The Board of Directors of VistaPrint Limited has determined that it is in the
best interests of its shareholders to enter into a transaction (the “Share
Exchange”) by way of a scheme of arrangement under Section 99 of the Companies
Act 1981, as amended, of Bermuda (the “Companies Act”) in its present form at
the date hereof or with or subject to any modifications, additions or conditions
that are consented to by VistaPrint Limited and that the Supreme Court of
Bermuda (the “Court”) may approve, impose or permit (the “Scheme”) whereby
Vistaprint N.V. will become the parent holding company of VistaPrint Limited as
a result of the exchange of all of the issued and outstanding common shares of
par value US$0.001 of VistaPrint Limited (“VistaPrint Limited Common Shares”)
for ordinary shares of €0.01 par value per share of VistaPrint N.V. (“Vistaprint
N.V. Ordinary Shares”).

B. The Boards of Directors of VistaPrint Limited and the Management Board and
the Supervisory Board of Vistaprint N.V. each have approved the Share Exchange,
whereby each issued and outstanding VistaPrint Limited Common Share will be
exchanged for one Vistaprint N.V. Ordinary Share.

C. In connection with, and subject to the consummation of, the Scheme and the
Share Exchange, VistaPrint Limited has agreed to assign and transfer, and
Vistaprint N.V. has agreed to assume and adopt, the Stock Plans (as defined
below), together with any other employee benefit and compensation plans and
agreements of VistaPrint Limited or its affiliates.

D. Unless otherwise noted, capitalized terms in this Agreement have the meanings
set forth herein.

AGREEMENT

The parties, intending to be legally bound, agree as follows:

 

1. EMPLOYEE BENEFIT AND COMPENSATION PLANS AND AGREEMENTS

(a) VistaPrint Limited maintains and sponsors a variety of equity
compensation-related plans, and certain other plans, agreements, awards and
arrangements, providing for the grant or award to its directors, officers and
employees and other persons listed in Exhibit 1 (collectively, the “Stock
Plans”) of (i) options, restricted shares or other rights to purchase or receive
VistaPrint Limited Common Shares or (ii) the right to receive benefits or other
amounts by reference to VistaPrint Limited Common Shares (individually, an
“Award” and collectively, the “Awards”). At the Transaction Time (as such term
is defined in the Share Exchange Agreement by and between VistaPrint Limited and
VistaPrint N.V., dated as of the date hereof (the “Share Exchange Agreement”)),
the Stock Plans, together with any other employee benefit and compensation plans
and agreements of VistaPrint Limited or its affiliates as determined by the
Board of Directors of VistaPrint Limited in its sole discretion, shall be
assumed and adopted by and become plans and agreements of Vistaprint N.V.
(collectively, the “Assumed Plans”). Vistaprint N.V. shall, pursuant to the
terms hereof and thereof, assume the rights and obligations of VistaPrint
Limited under the Assumed Plans.

 

2



--------------------------------------------------------------------------------

(b) To the extent any Stock Plan (whether or not an Assumed Plan) provides for
the issuance, acquisition, holding or purchase of, or otherwise relates to or
references, VistaPrint Limited Common Shares, then, pursuant to the terms hereof
and thereof, after the Transaction Time, such Stock Plan shall be deemed to
provide for the issuance, acquisition, purchase or holding of, or otherwise
relate to or reference, Vistaprint N.V. Ordinary Shares (or benefits or other
amounts determined in accordance with the Assumed Plans). In furtherance
thereof, all references in the Stock Plans to VistaPrint Limited or its
predecessors shall be amended to be references to Vistaprint N.V. Such
amendments to the Assumed Plans deemed necessary or appropriate by VistaPrint
Limited and Vistaprint N.V. to effect the Scheme and related transactions,
including to facilitate the assignment to, and assumption and adoption by,
Vistaprint N.V. of the Assumed Plans or the actions contemplated hereby (subject
to this Section 1), shall be adopted and entered into with respect to the
Assumed Plans or any other Stock Plan. The vote of the Shareholders at the
meeting of the holders of VistaPrint Limited Common Shares convened at the
direction of the Court at which the Scheme will be voted upon shall, pursuant to
the terms hereof and of the Stock Plans, be deemed to satisfy any requirement of
shareholder approval of such amendments and the assignment to, and assumption
and adoption by, Vistaprint N.V. of the Assumed Plans and/or Awards or the
actions contemplated hereby with respect to any other Stock Plan.

(c) All outstanding Awards or any other benefits available which are based on
VistaPrint Limited Common Shares and which have been granted under the Stock
Plans (including, as applicable, any VistaPrint Limited Common Shares exchanged
pursuant to Section 2 of the Share Exchange Agreement) shall remain outstanding
and, after the Transaction Time, pursuant to the terms thereof, be deemed to
provide for the issuance, acquisition, purchase or holding of, or otherwise
relate to or reference, Vistaprint N.V. Ordinary Shares. In furtherance thereof,
as of the Transaction Time, all references to VistaPrint Limited or any of its
predecessors in any Award or any related document or agreement shall be deemed
to be references to Vistaprint N.V. Each Award assumed by Vistaprint N.V. shall
thereafter, pursuant to the terms thereof, be exercisable, issuable, held,
available or vest upon the same terms and conditions as under the applicable
Stock Plan (including Assumed Plans) and the applicable Award document or
agreement issued thereunder, except that upon the exercise, issuance, holding,
availability or vesting of such Awards, Vistaprint N.V. Ordinary Shares shall be
issuable or available, or benefits or other amounts determined, in lieu of
VistaPrint Limited Common Shares. For the avoidance of doubt, the number of
Vistaprint N.V. Ordinary Shares issuable or available upon the exercise or
issuance of an Award immediately after the Transaction Time and, if applicable,
the exercise price of each such Award, shall be the same number of shares and
the exercise price as in effect immediately prior to the Transaction Time. Each
Award that is a stock option shall be assumed by Vistaprint N.V. in such manner
that Vistaprint N.V. would be a corporation “assuming a stock option in a
transaction to which section 424(a) applies” within the meaning of Section 424
of the U.S. Internal Revenue Code of 1986, as amended (the “Code”), were
Section 424 of the Code applicable to such Award, with regard to the
requirements of Treasury Regulation Section 1.424-1(a)(5) for options that are
intended to qualify under Section 422 of the Code, and with regard to the
requirements of Treasury Regulation Section 1.409A-1(b)(5)(v)(D) for other
options.

 

2. CONDITIONS TO EACH PARTY’S OBLIGATIONS

The respective obligation of each party pursuant to this Agreement is subject to
the satisfaction or waiver of the following conditions:

(a) The Scheme shall have been adopted and approved by the affirmative vote of a
majority in number of shareholders of VistaPrint Limited present and voting
either in person or by proxy on the Scheme representing at least three fourths
in value of the shareholders present and voting either in person or by proxy on
the Scheme.

(b) The definitive proxy statement of VistaPrint Limited on Schedule 14A
relating to the meeting of the holders of VistaPrint Limited Common Shares at
which the Scheme will be voted upon (the “Proxy Statement”) shall have been
filed with the U.S. Securities and Exchange Commission.

 

3



--------------------------------------------------------------------------------

(c) The order of the Court containing directions to, among other things, convene
the Special Meeting shall have been obtained.

(d) None of the parties hereto shall be subject to any decree, order or
injunction of a court of competent jurisdiction, domestic or foreign, which
prohibits the consummation of the Share Exchange or the transactions
contemplated by this Agreement.

(e) The Scheme shall have been sanctioned by the Court and the Court Order shall
have been filed with the Registrar of Companies of Bermuda.

(f) The deed of issue of shares effecting the issuance of Vistaprint N.V.
Ordinary Shares in exchange for all shares of VistaPrint Limited held in
treasury to be issued in connection with the Scheme shall have been duly
executed.

(g) The deed of issue effecting the issuance of Vistaprint N.V. Ordinary Shares
in exchange for the remaining issued and outstanding VistaPrint Limited Common
Shares to be issued in connection with the Scheme shall have been duly executed.

(h) The Vistaprint N.V. Ordinary Shares to be issued in connection with the
Share Exchange shall have been authorized for listing on the Nasdaq Global
Select Market, subject to official notice of issuance.

 

3. TERMINATION, AMENDMENT AND WAIVER

(a) This Agreement may be terminated at any time prior to the Effective Time (as
defined in the Share Exchange Agreement) whether before or after approval of the
Scheme by the shareholders of VistaPrint Limited or sanction of the Scheme by
the court, by action of the Board of Directors of VistaPrint Limited.

(b) In the event of termination of this Agreement as provided in Section 3(a),
this Agreement shall forthwith become void and have no effect, without any
liability or obligation on the part of VistaPrint Limited or Vistaprint N.V.

(c) This Agreement may be amended by the parties hereto at any time; provided,
however, there shall be made no amendment that by law requires further approval
by the shareholders of VistaPrint Limited until such further approval has been
obtained. This Agreement may not be amended except by an instrument in writing
signed on behalf of each of the parties hereto.

(d) At any time prior to the Effective Time, a party may waive compliance by the
other party with any of the agreements or conditions contained in this
Agreement. Any agreement on the part of a party to any such waiver shall be
valid only if set forth in an instrument in writing signed on behalf of such
party. The failure of any party to this Agreement to assert any of its rights
under this Agreement or otherwise shall not constitute a waiver of such rights.

 

4. COVENANT

VistaPrint Limited and Vistaprint N.V. shall take all such steps as may be
required to cause the transactions contemplated by this Agreement to be exempt
under Rule 16b-3 promulgated under the U.S. Securities Exchange Act of 1934, as
amended.

 

5. GENERAL PROVISIONS

(a) Neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned by the parties hereto (whether by operation of law
or otherwise) without the prior written consent of the other party. Subject to
the preceding sentence, this Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.
Notwithstanding anything contained in this Agreement to the contrary, nothing in
this Agreement, expressed or implied, is intended to confer on any person other
than the parties hereto or their respective successors, executors,
administrators and assigns any rights, remedies, obligations or liabilities
under or by reason of this Agreement.

 

4



--------------------------------------------------------------------------------

(b) This Agreement and any documents delivered by the parties in connection
herewith constitute the entire agreement among the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings
among the parties with respect thereto. No addition to or modification of any
provision of this Agreement shall be binding upon any party hereto unless made
in writing and signed by all parties hereto.

(c) Except to the extent that the laws of the jurisdiction of organization of
any party hereto, or any other jurisdiction, are mandatorily applicable to
matters arising under or in connection with this Agreement, this Agreement shall
be governed by and construed in accordance with the laws of the Commonwealth of
Massachusetts, U.S.A. without regard to its rules of conflict of laws.

(d) This Agreement may be executed by the parties hereto in separate
counterparts, including facsimile or .pdf documents, each of which when so
executed and delivered shall be an original, but all such counterparts shall
together constitute one and the same instrument. Each counterpart may consist of
a number of copies hereof each signed by less than all, but together signed by
all of the parties hereto.

(e) Headings of the Sections of this Agreement are for the convenience of the
parties only and shall be given no substantive or interpretative effect
whatsoever.

(f) Any term or provision of this Agreement which is invalid or unenforceable in
any jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as is
enforceable.

(Remainder of page intentionally left blank)

 

5



--------------------------------------------------------------------------------

The parties have executed and delivered this Agreement as of the date indicated
in the first sentence of this Agreement.

 

VISTAPRINT LIMITED

an exempted company incorporated under the laws of Bermuda

By: /s/ Robert S. Keane                                                 
Name: Robert S. Keane                                                 

Title: President                                                               

VISTAPRINT N.V.

a limited liability company organized under the laws of the Netherlands

By: /s/ Robert S. Keane                                                 
Name: Robert S. Keane                                                 
Title: Member of the Management Board                    

 

6



--------------------------------------------------------------------------------

EXHIBIT 1

Stock Plans

VistaPrint Limited Amended and Restated 2000-2002 Share Incentive Plan, as
amended

VistaPrint Limited 2005 Non-Employee Directors’ Share Option Plan, as amended

VistaPrint Limited Amended and Restated 2005 Equity Incentive Plan

 

7